TO BE PUBLISHED IN THE OFFICIAL REPORTS

                                         OFFICE OF THE ATTORNEY GENERAL
                                                   State of California

                                                 DANIEL E. LUNGREN
                                                    Attorney General
                                        ______________________________________

                                    OPINION                :
                                                           :             No. 97-415
                                     of                    :
                                                           :           October 15, 1997
                           DANIEL E. LUNGREN               :
                              Attorney General             :
                                                           :
                          ANTHONY M. SUMMERS               :
                           Deputy Attorney General         :
                                                           :
                    ______________________________________________________________________

                    THE HONORABLE STEVEN M. WOODSIDE, COUNTY COUNSEL, COUNTY OF
         SANTA CLARA, has requested an opinion on the following question:

                           May a superior court judge accept the California Peace Prize Award, a cash prize of
         $25,000, from the California Wellness Foundation for his efforts to prevent violence, both in his professional
         role as a juvenile court judge and as a community leader?


                                                        CONCLUSION

                           A superior court judge may not accept the California Peace Prize Award, a cash prize of
         $25,000, from the California Wellness Foundation for his efforts to prevent violence, both in his professional
         role as a juvenile court judge and as a community leader.


                                                          ANALYSIS

                           The California Wellness Foundation is a private, non-profit charitable organization that was
         initially funded in 1992 by a substantial endowment from a major California health maintenance
         organization. It provides grants totalling approximately $40 million each year to improve the health and
         well-being of the people of California. It named a superior court judge as one of three winners of its 1996
         California Peace Prize Award. In addition to the public recognition of the judge's contributions in preventing
         violence, the award included a cash prize of $25,000. The award was unsolicited by the judge, and he may
         use the funds for whatever purposes he chooses. We are asked whether the judge may accept the $25,000
         award, made both for his professional activities as a superior court judge assigned to the juvenile court and
         for his non-professional community activities. We conclude that the judge may not accept the cash award.

                          Code of Civil Procedure section 170.9 Footnote No. 1 provides:

                          "(a) No judge shall accept gifts from any single source in any calendar year with a

1 of 5
                      ( )    j g              p g            y g                  y          y
         total value of more than two hundred fifty dollars ($250). This section shall not be construed to
         authorize the receipt of gifts that would otherwise be prohibited by the California Code of
         Judicial Ethics adopted by the California Supreme Court or any other provision of law.

                    "(b) This section shall not prohibit or limit the following:

                    "(1) Payments, advances, or reimbursements for travel and related lodging and
         subsistence permitted by subdivision (e).

                    "(2) Wedding gifts and gifts exchanged between individuals on birthdays, holidays
         and other similar occasions, provided that the gifts exchanged are not substantially
         disproportionate in value.

                     "(3) A gift, bequest, favor, or loan from any person whose preexisting relationship
         with a judge would prevent the judge from hearing a case involving that person, under the Code
         of Judicial Ethics adopted by the California Supreme Court.

                    ". . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .

                    "(c) For purposes of this section, `judge' means judges of the municipal or superior
         courts, and justices of the courts of appeal or the Supreme Court.

                    ". . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .

                     "(l) `Gift' means any payment to the extent that consideration of equal or greater
         value is not received . . . . However, the term `gift' does not include:

                     "(1) Informational material such as books, reports, pamphlets, calendars, periodicals,
         cassettes and discs, or free or reduced-price admission, tuition, or registration, for informational
         conferences or seminars. No payment for travel or reimbursement for any expenses shall be
         deemed `informational material.'

                    "(2) Gifts which are not used and which, within 30 days after receipt, are returned to
         the donor or delivered to a charitable organization without being claimed as a charitable
         contribution for tax purposes.

                      "(3) Gifts from a judge's spouse, child, parent, grandparent, grandchild, brother,
         sister, parent-in-law, brother-in-law, sister-in-law, nephew, niece, aunt, uncle, or first cousin or
         the spouse of any such person; provided that a gift from any such person shall be considered a
         gift if the donor is acting as an agent or intermediary for any person not covered by this
         paragraph.

                    "(4) Campaign contributions required to be reported under Chapter 4 (commencing
         with Section 84100) of Title 9 of the Government Code.

                    "(5) Any devise or inheritance.

                    "(6) Personalized plaques and trophies with an individual value of less than two
         hundred fifty dollars ($250).

                    "(7) Admission to events hosted by state or local bar associations or judges'
         professional associations, and provision of related food and beverages at such events, when
         attendance does not require 'travel' as described in paragraph (3) of subdivision (e)."


2 of 5
                           "(m) The Commission on Judicial Performance shall enforce the prohibitors of this
               section."

         In interpreting and applying the provisions of section 170.9 to the cash award in question, we rely on well
         established principles of statutory construction. We are to interpret statutes so as to effectuate the intent of
         the Legislature. (Brown v. Kelly Broadcasting Co. (1989) 48 Cal. 3d 721, 724.) "In so doing we turn first to
         the statutory language, since the words the Legislature chose are the best indicators of its intent. [Citation.]"
         (Freedom Newspapers, Inc. v. Orange County Employees Retirement System (1993) 6 Cal. 4th 821, 826.) The
         words of a statute are to be given "their usual and ordinary meaning." (DaFonte v. Up-Right, Inc. (1992) 2
Cal. 4th 593, 601.) When "statutory language is . . . clear and unambiguous there is no need for construction,
         and courts should not indulge in it." (Rojo v. Kliger (1990) 52 Cal. 3d 65, 73.) The plain meaning of words in
         a statute may be disregarded only when that meaning is "`repugnant to the general purview of the act,' or for
         some other compelling reason. . . ." (Tiernan v. Trustees of Cal. State University & Colleges (1982) 33
Cal. 3d 211, 219.)

                           Here the Legislature has expressly defined the type of "gift" proscribed by the statute. We
         are not free to adopt a different definition. As explained in In Re Marriage of Stephens (1984) 156
Cal. App. 3d 909, 913:

                           "The Legislature has power to prescribe legal definitions of its own language, and
               when an act passed by the Legislature embodies a definition it is binding on the courts.
               [Citation.] Terms defined by the statute in which they are found will be presumed to have been
               used in the sense of the definition. [Citation.]"

                           It is apparent that the $25,000 cash award in question falls within the definition of a "gift"
         for purposes of section 170.9 regardless of whether it is denominated an "award" or "prize." Neither the list
         of non-prohibited gifts (§ 170.9, subd. (b)) nor the exceptions to the definition of a gift (§ 170.9, subd. (l))
         sanctions receipt of a gift of the nature or size of the California Peace Prize Award. The fact that the
         Legislature has specified certain exemptions from the definition of a gift and specified other exemptions from
         the prohibition against the receipt of gifts indicates an intent to limit the exceptions to those enumerated in
         the statute. "Under the maxim of statutory construction, expressio unius est exclusio alterius, if exemptions
         are specified in a statute, we may not imply additional exemptions unless there is a clear legislative intent to
         the contrary." (Sierra Club v. State Bd. of Forestry (1994) 7 Cal. 4th 1215, 1230.)

                          We note that the prohibition on accepting gifts is not unique to judges. For example, the
         Ethics in Government Act of 1990 (Gov. Code, §§ 89500-89522) prohibits state and local officials from
         accepting gifts valued at more than $250. Government Code section 89503 states:

                          "(a) No elected state officer, elected officer of a local government agency, or other
               individual specified in Section 87200 shall accept gifts from any single source in any calendar
               year with a total value of more than two hundred fifty dollars ($250).

                           "(b) (1) No candidate for elective state office, for judicial office, or for elective office
               in a local government agency shall accept gifts from any single source in any calendar year with
               a total value of more than two hundred fifty dollars ($250). . . .

                           "(c) No member of a state board or commission or designated employee of a state or
               local government agency shall accept gifts from any single source in any calendar year with a
               total value of more than two hundred fifty dollars ($250) if the member or employee would be
               required to report the receipt of income or gifts from that source on his or her statement of
               economic interests.


3 of 5
                            ". . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . ." Footnote No. 2

                            The Supreme Court has adopted a similar standard in Canon 4D(6) of the California Code of
         Judicial Ethics:

                            "A judge shall not accept and shall discourage members of the judge's family residing
                in the judge's household from accepting a gift, bequest, favor, or loan from anyone except as
                hereinafter provided:

                           "(a) any gift incidental to a public testimonial, books, tapes, and other resource
                materials supplied by publishers on a complimentary basis for official use, or an invitation to the
                judge and the judge's spouse or guest to attend a bar-related function or an activity devoted to the
                improvement of the law, the legal system, or the administration of justice;

                            "(b) advances or reimbursement for the reasonable cost of travel, transportation,
                lodging, and subsistence which is directly related to participation in any judicial, educational,
                civic, or governmental program, or bar-related function or activity, devoted to the improvement
                of the law, the legal system, or the administration of justice;

                            "(c) a gift, award, or benefit incidental to the business, profession, or other separate
                activity of a spouse or other member of the judge's family residing in the judge's household,
                including gifts, awards, and benefits for the use of both the spouse or other family member and
                the judge, provided the gift, award, or benefit could not reasonably be perceived as intended to
                influence the judge in the performance of judicial duties;

                            "(d) ordinary social hospitality;

                        "(e) a gift for a special occasion from a relative or friend, if the gift is fairly
                commensurate with the occasion and the relationship;

                          "(f) a gift, bequest, favor, or loan from a relative or close personal friend whose
                appearance or interest in a case would in any event require disqualification under Canon 3E;

                          "(g) a loan in the regular course of business on the same terms generally available to
                persons who are not judges;

                            "(h) a scholarship or fellowship awarded on the same terms and based on the same
                criteria applied to other applicants."

                           Finally, we note that the $25,000 cash award would be given for the judge's contributions as
         a juvenile court judge and for his community service. Penal Code section 70 generally prohibits state and
         local officers and employees from receiving "any emolument, gratuity, or reward . . . for doing an official
         act." (See Lees v. Colgan (1898) 120 Cal. 262; see also Pen. Code, § 70.5; Gov. Code, § 19990, subd. (d).)

                          We conclude that a superior court judge may not accept the California Peace Prize Award, a
         cash prize of $25,000, from the California Wellness Foundation for his efforts to prevent violence, whether
         given for his professional role as a juvenile court judge or as a community leader.

                                                                            *****

         Footnote No. 1
         All references hereafter to the Code of Civil Procedure are by section number only. Return to text
         Footnote No. 2
         Individuals specified in section 87200 are "elected state officers judges and commissioners of courts of the judicial branch

4 of 5
         Individuals specified in section 87200 are elected state officers, judges and commissioners of courts of the judicial branch
         of government, members of the Public Utilities Commission, members of the State Energy Resources Conservation and
         Development Commission, members of the Fair Political Practices Commission, members of the California Coastal
         Commission, members of planning commissions, members of the board of supervisors, district attorneys, county counsels,
         county treasurers, and chief administrative officers of counties, mayors, city managers, city attorneys, city treasurers, chief
         administrative officers and members of city councils of cities, and other public officials who manage public investments,
         and to candidates for any of these offices at any election."




5 of 5